PER CURIAM.
Defendant was charged by county attorney’s information with the crime of forgery in violation of section 718.1, Code, 1966. At arraignment he appeared in person and by court appointed attorney and entered a plea of not guilty. After denial of his motion to suppress his alleged oral confession trial, as previously assigned, was commenced on February 24, 1969. On February 25, before trial was completed, defendant in open court in person and by his counsel entered a plea of guilty as charged. The trial court, after carefully questioning defendant, accepted the plea, discharged the jury and set sentencing for February 27, 1969 at 9:30 a.m.
On February 27, after study of the pre-sentence report and again questioning defendant, the trial court sentenced defendant to serve a term not to exceed ten years in the Men’s Reformatory at Anamosa. Defendant has appealed and is represented by appointed counsel other than the one who represented him in the trial court.
No printed abstract of the record has been filed and defendant by his attorney has requested his appeal be submitted and considered on the District Court Clerk’s transcript filed herein pursuant to Code section 793.6. The appeal is so taken and considered.
Our careful review of the clerk’s transcript which includes copies of the county attorney’s information, the minutes attached thereto, the court’s several calendar entries, the presentence report and sentencing order, reveals no reversible error. Hence the judgment is affirmed.
Affirmed.